Citation Nr: 0003009	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tuberculosis of the left kidney.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
eye disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  




REPRESENTATION

Appellant represented by:	Rafael E. Delgado Roman, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision found that the 
appellant had not submitted new and material evidence to 
reopen his claims for service connection for the following 
conditions: (1) nervous disorder; (2) prostatitis; 
(3) tuberculosis of the left kidney; (4) left eye disorder; 
and (5) back disorder. 


FINDINGS OF FACT

1.  In February 1981, the Board issued a decision that 
continued the denial of service connection for an acquired 
psychiatric disorder. 

2.  The evidence received since the Board's February 1981 
decision is probative of a link between the veteran's current 
acquired psychiatric disorder and his active duty military 
service.

3.  In July 1970, the Board issued a decision denying service 
connection for prostatitis.

4.  No competent medical evidence has been presented since 
the Board's July 1970 decision which is relevant to or 
probative of an aggravation or incurrence of prostatitis 
during the veteran's active duty service and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  In July 1970, the Board issued a decision denying service 
connection for tuberculosis of the left kidney.

6.  No competent medical evidence has been presented since 
the Board's July 1970 decision which is relevant to or 
probative of an aggravation or incurrence of tuberculosis of 
the left kidney during the veteran's active duty service and 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.

7.  In February 1981, the Board issued a decision denying 
service connection for an eye disorder.

8.  No competent medical evidence has been presented since 
the Board's February 1981 decision which is relevant to or 
probative of an aggravation or incurrence of an eye disorder 
during the veteran's active duty service and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  In February 1981, the Board issued a decision denying 
service connection for a back disorder.

10.  No competent medical evidence has been presented since 
the Board's February 1981 decision which is relevant to or 
probative of an aggravation or incurrence of a back disorder 
during the veteran's active duty service and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The Board's February 1981 decision denying service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  Evidence received since the Board's February 1981 
decision denying service connection for an acquired 
psychiatric disorder is new and material, and the appellant's 
claim for service connection for an acquired psychiatric 
disorder is reopened. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156 (1999).

3.  The July 1970 decision of the Board denying service 
connection for prostatitis is final.  38 U.S.C.A. § 7104(b) 
(West 1991).

4.  Evidence received since the Board's July 1970 decision 
denying service connection for prostatitis is not new and 
material, and the veteran's claim for service connection for 
prostatitis has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

5.  The July 1970 decision of the Board denying service 
connection for tuberculosis of the left kidney is final.  38 
U.S.C.A. § 7104(b) (West 1991).

6.  Evidence received since the Board's July 1970 decision 
denying service connection for tuberculosis of the left 
kidney is not new and material, and the veteran's claim for 
service connection for tuberculosis of the left kidney has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

7.  The February 1981 decision of the Board denying service 
connection for an eye disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

8.  Evidence received since the Board's February 1981 
decision denying service connection for an eye disorder is 
not new and material, and the veteran's claim for service 
connection for a left eye disorder has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).

9.  The February 1981 decision of the Board denying service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

10.  Evidence received since the Board's February 1981 
decision denying service connection for a back disorder is 
not new and material, and the veteran's claim for service 
connection for a back disorder has not been reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).

Service connection may also be granted for a disability that 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of at least 
10 percent within the first year following active service in 
the case of any veteran who served for 90 days or more.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  The corresponding VA 
regulation provides, 

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1999) (final emphasis added).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has stated with regard to the meaning of the portion 
of the regulation that the Board has emphasized above,

Although the regulation does require that 
the new evidence be "so significant that 
it must be considered in order to fairly 
decide the merits of the claim," 
38 C.F.R. § 3.156(a), it is not clear to 
what extent this addresses the final 
ratings decision rather than emphasizes 
the importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356, 1361, 1363 (Fed. Cir. 1998).  
The Federal Circuit considered an explanation that had 
accompanied the proposed regulatory amendment which added the 
definition in section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the [United 
States] Court of Veterans Appeals [now 
the United States Court of Appeals for 
Veterans Claims] that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a appellant's 
injury or disability.

Hodge, 155 F.3d at 1363.

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that does not bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3,156 (1999).

In addition, The United States Court of Appeals for Veterans 
Claims (Court) has held that, if the Board reopens a claim 
for service connection based on new and material evidence 
under 38 C.F.R. § 3.156(a), the Board must then consider 
whether the claim for service connection is well grounded.  
Hickson v. West, 12 Vet. App. 247, 252 (1999); 38 U.S.C.A. 
§ 5107(a) (West 1991).



II.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals.  See Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).

A. Service Connection for an Acquired Psychiatric Disorder

Initially, the Board observes that the last final denial of 
the veteran's claim for service connection for an acquired 
psychiatric disorder was the Board's February 1981 decision.  
The Board's February 1981 decision is final. 38 U.S.C.A. 
§ 7104(b) (West 1991).  Prior to that decision, the Board had 
previously issued decisions on this issue in August 1968, 
July 1970, and July 1976.

The Board's August 1968 decision, which denied the veteran's 
original claim for service connection for a nervous disorder, 
noted a finding of fact that "[a] nervous disorder was not 
present in service, and not shown at discharge therefrom.  
This condition was first manifested a number of years after 
service."  The Board's most recent decision, dated in 
February 1981, concluded that the veteran had failed to 
submit new and material evidence that his current psychiatric 
disability originated in or was the result of his period of 
active duty service.

The Board's February 1981 decision denied the veteran's claim 
because the evidence of record did not reflect the incurrence 
or aggravation of an acquired psychiatric disorder during the 
veteran's active duty service or within the first post 
service year.  This relates to the second and third elements 
of a well-grounded claim for service connection.  (A claim 
for service connection for a disorder typically involves 
three issues or "elements":  (1) a current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a causal nexus between the current disability and the 
disease or injury incurred or aggravated in service.  Evans, 
at 284; Caluza v. Brown, 7 Vet. App 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996)).  Therefore, the 
Board will consider whether evidence submitted since that 
decision is new and material to reopen the claim.  

The Board has reviewed all of the additional evidence 
received herein since the Board's February 1981 decision and 
concludes that there is evidence both new and material as it 
relates to the issue at hand and, therefore, the claim is 
reopened.  Specifically, a copy of a VA medical treatment 
report, dated June 1975, noted that the veteran "is known to 
have chronic schizophrenia since 1954."  A treatment summary 
report from E. R. Jiminez Olivio, M.D., noted that he had 
treated the veteran since 1965, and that the veteran "has 
been afflicted by his nerves since he was discharged from the 
army in the year 1956."  A treatment report from the 
Department of Health Mental Health Center in Arecibo, Puerto 
Rico, dated April 1998, noted that the veteran's mental 
illness began "[f]rom when he left the army."  Although 
these reports/opinions are clearly "new" evidence because 
they were not previously before Board at the time of its 
February 1981 decision, the remaining more difficult question 
is whether this evidence is "material" in that it is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

After reviewing the evidence of record, the Board concludes 
that the newly submitted medical evidence does add to the 
"completeness" of the record in the sense that it shows a 
current psychiatric disorder and relates that condition to 
the veteran's active duty service.  In this regard, the 
Board's February 1981 decision concluded that there was no 
evidence of record establishing a relationship between a 
current psychiatric disorder and his active duty service.  
Thus, the newly submitted evidence is material because it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of" the veteran's current acquired 
psychiatric disorder.  See Hodge, 155 F.3d at 1356.  
Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
submitted.  Thus, the Board reopens the claim for service 
connection for an acquired psychiatric disorder, and remands 
the claim below for further development.

B.  Claim for Service Connection for Prostatitis.

In July 1970, the Board issued a decision that denied the 
veteran's claim for service connection for prostatitis.  The 
Board's July 1970 decision is final. 38 U.S.C.A. § 7104(b) 
(West 1991).  

The Board notes that the prior July 1970 decision denied the 
veteran's claim for service connection for prostatitis 
because that condition "was not demonstrated in service and 
was first manifested in January 1967."  See Board Decision, 
p. 4 (July 29, 1970).  This relates to the second and third 
elements of a well-grounded claim for service connection.  (A 
claim for service connection for a disorder typically 
involves three issues or "elements":  (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a causal nexus between the current 
disability and the disease or injury incurred or aggravated 
in service.  Evans, at 284; Caluza v. Brown, 7 Vet. App 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).  
Therefore, the Board will consider whether evidence submitted 
since the July 1970 decision is new and material to reopen 
the claim.  

Since the July 1970 decision, the veteran has submitted 
essentially only two types of evidence: (1) lay evidence 
consisting of his statements and testimony and the statements 
from his family and fellow servicemen, and (2) post service 
medical records of treatment.

The veteran's own lay statements and testimony and those lay 
statements offered by others in support of the veteran's 
claim, are not new because they merely repeat the claim 
previous adjudicated by the Board's July 1970 decision.  At 
the January 1999 hearing conducted herein, the veteran 
testified that he fell while on basic training in 1954 
injuring his left side of his body.  Following this incident, 
the veteran reported inservice treatment for several episodes 
of hematuria.  He then testified that his current prostatitis 
is secondary to his injuries and treatment for hematuria.  As 
noted in the Board's prior decision, dated in July 1970, the 
veteran contends that "during service he was treated for 
urinating blood which is also a symptom of prostatitis, and 
that these disabilities are service connected." See Board 
Decision, p. 2 (July 29, 1970).  Therefore, the Board 
concludes that the newly submitted lay statements in support 
of the veteran's claim to reopen are merely cumulative, and 
not new.  The Board also notes that as a layperson, the 
veteran is not competent to provide a medical diagnosis of 
his condition during service, or the etiology of his current 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of her medical history do not constitute new and material 
evidence sufficient to reopen her claim when this account has 
already been rejected by VA).  The Board also notes that its 
decision, dated February 1981, concluded that the veteran did 
not manifest a chronic genitourinary abnormality during 
service.  Thus, the statements and testimony submitted by the 
veteran and others in this matter are not new and material 
evidence.

In addressing the newly submitted medical evidence herein, 
the Board notes that the veteran has submitted service 
medical records, dated October 8, 1954 and February 1, 1955.  
These medical records were previously considered by the 
Board's July 1970 decision, and are therefore, not new.  As 
for the post service medical treatment reports received by 
the Board after its July 1970 decision, these records are 
"new" because this evidence was not before the Board when 
it denied service connection for prostatitis.  The Board must 
now consider whether the identified evidence is "material" 
in the sense that it bears directly and substantially upon 
the specific matter under consideration and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, in that it contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's prostatitis.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence is suggestive of an inservice incurrence or 
aggravation of prostatitis.  This evidence consists primarily 
of records reflecting the veteran's medical condition in the 
years following his active service, and as such they do not 
relate to the issues at hand.  There is no opinion suggestive 
of a link between any current prostate disorder and the 
veteran's active military service.  A treatment report by J. 
Diaz Garcia, M.D., dated April 1998, noted that the veteran 
has a history of treatment "for some years because of 
different complaints of several ailments."  The report also 
noted the veteran's history of a left nephrectomy in 1963 as 
sequela of renal tuberculosis, arterial hypertension, 
diabetes mellitus, constipation and mental disturbances.  No 
reference to an inservice incurrence or aggravation of 
prostatitis was indicated.  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the Board's July 1970 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The Board's July 1970 decision denying service connection for 
prostatitis remains final.  See Hodge v. West, 155 F.3d 1356 
(1998); 38 U.S.C.A. §§ 5108, 7105(c)(West 1991); 38 C.F.R. 
§ 3.156 (1999).

C.  Claim of Entitlement to Service Connection for 
Tuberculosis of the Left Kidney

In July 1970, the Board issued a decision that denied the 
veteran's claim for service connection for tuberculosis of 
the left kidney.  The Board's decision is final. 38 U.S.C.A. 
§ 7104(b) (West 1991).  

The Board's July 1970 decision denied the veteran's claim for 
service connection for tuberculosis of the left kidney 
because that condition "was not shown in service or for a 
number of years after discharge."  Specifically, the 
decision stated:

There were no symptomatic findings or 
manifestations reported during service 
that were diagnostic of a kidney 
disorder, including tuberculosis of the 
kidney.  On his discharge examination the 
genitourinary system and neurologic and 
psychiatric evaluations were reported as 
normal.  A urinalysis was essentially 
normal.

See Board Decision, p. 2 (July 29, 1970).  Thus, the specific 
considerations in this case relate to the second and third 
elements of a well-grounded claim for service connection.  (A 
claim for service connection for a disorder typically 
involves three issues or "elements":  (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a causal nexus between the current 
disability and the disease or injury incurred or aggravated 
in service.  Evans, at 284; Caluza v. Brown, 7 Vet. App 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).  
Therefore, the Board will consider whether evidence submitted 
since that July 1970 decision is new and material to reopen 
the claim.  

Since the July 1970 decision, the veteran has submitted 
essentially only two types of evidence: (1) lay evidence 
consisting of his statements and testimony and lay statements 
from his family and fellow servicemen, and (2) post service 
medical records of treatment.

The veteran's own lay statements and testimony, and those 
statements offered by others in support of the veteran's 
claim, are not new because they merely repeat the claim 
previous adjudicated by the Board's July 1970 decision.  At 
the January 1999 hearing conducted herein, the veteran 
testified that he sustained a fall in 1954 while on basic 
training with injuries to his left side of his body.  As a 
result of this incident, he claimed he received inservice 
treatment for hematuria and that he developed tuberculosis of 
the kidney.  As noted in the Board's July 1970 decision, the 
veteran complained on pain in the flanks and back on 
urination while in the service.  Therefore, the Board 
concludes that the lay statements and testimony in support of 
the veteran's claim to reopen are merely cumulative, and not 
new.  The Board further notes that as a layperson, the 
veteran and his fellow supporters are not competent to 
provide a medical diagnosis of his condition during service, 
or the etiology of his current disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of her medical history 
do not constitute new and material evidence sufficient to 
reopen her claim when this account has already been rejected 
by VA).  Thus, the statements and testimony submitted by the 
veteran and others in this matter are not new and material 
evidence.

As for the medical treatment reports received by the Board 
after its July 1970 decision, these records are "new" 
because this evidence was not before the Board when it denied 
service connection for a prostate disorder.  The Board must 
now consider whether the identified evidence is material.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence relates the veteran's left kidney disorder to an 
injury or disease incurred during his active duty service.  
This evidence consists primarily of records reflecting his 
medical condition in the years following his active service, 
and as such they do not relate to the issues at hand.  A 
treatment report by J. Diaz Garcia, M.D., dated April 1998, 
noted the veteran's history of a left nephrectomy in 1963 as 
sequela of renal tuberculosis, arterial hypertension, 
diabetes mellitus, constipation and mental disturbances.  No 
reference to an inservice incurrence or aggravation of the 
tuberculosis of the left kidney was indicated.  The Board 
also notes that treatment summary report, dated May 1998, 
noted the veteran's narrative "history of a renal and ocular 
condition which as he says are connected with the service."  
However, a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the Board's July 1970 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The Board's July 1970 decision denying service connection for 
tuberculosis of the left kidney remains final.  See Hodge v. 
West, 155 F.3d 1356 (1999); 38 U.S.C.A. §§ 5108, 7105(c)(West 
1991); 38 C.F.R. § 3.156 (1999).

D.  Claim of Entitlement to Service Connection for Left Eye 
Disorder

In February 1981, the Board issued a decision that denied the 
veteran's original claim for service connection for an eye 
disorder.  The Board's decision is final. 38 U.S.C.A. 
§ 7104(b) (West 1991).  Specifically, service connection an 
eye disorder was denied because the veteran failed to show 
evidence of incurrence or aggravation of an eye disorder 
during service.  The decision also noted that the veteran's 
service medical treatment records revealed treatment for a 
chronic lesion of the left eye, but that the veteran's 
separation examination revealed visual acuity of 20/20 in 
each eye.  Accordingly, the "issue at hand" in this case is 
whether the veteran incurred or aggravated a chronic eye 
disorder during his active duty service.

During the development of his claim, the veteran has 
presented testimony and numerous statements in support of his 
claim to reopen.  The veteran also submitted statements in 
support of his claim from family members and fellow 
servicemen.  After a thorough review of the veteran's various 
statements and testimony herein and those statements 
submitted by others, the Board concludes that this additional 
evidence is merely cumulative of evidence previously 
considered. Chavarria v. Brown, 5 Vet. App. 468 (1993).  In 
this regard, all of these statements essentially allege that 
the veteran initially developed a chronic eye disorder during 
his active duty service.  Therefore, the Board concludes that 
the veteran's statements and testimony and the statements 
offered by others are merely cumulative, and not new.  
Additionally, the Board notes that while lay testimony and 
statements are competent to establish the occurrence of an 
injury, they are not competent to provide a medical diagnosis 
of the veteran's condition during service, or the etiology of 
his current disorder.  

In regard to the post service medical evidence submitted by 
the veteran, and not in the claims file at the time of the 
Board's February 1981 decision, the Board concludes that this 
evidence is new.  Therefore, the Board now considers whether 
the identified evidence is "material," bearing directly and 
substantively upon the specific matter under consideration 
and so significant that it must be considered in order to 
fairly decide the merits of the claim.  

In reviewing the post service medical evidence of record, 
there is no medical evidence relating any current eye 
disorder to an inservice disease or injury.  Accordingly, the 
veteran has not submitted any medical evidence material to 
the issue at hand, i.e. the incurrence or aggravation of a 
chronic left eye disorder during active duty service.

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the Board's February 
1981 decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The Board's February 1981 decision denying service connection 
for an eye disorder remains final.  See Colvin, 1 Vet. App. 
171; 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

E.  Claim of Entitlement to Service Connection for a Back 
Disorder

In February 1981, the Board issued a decision that denied the 
veteran's original claim for service connection for a back 
disorder.  The Board's decision is final. 38 U.S.C.A. 
§ 7104(b) (West 1991).  Specifically, the veteran's claim for 
service connection a back disorder was denied because the 
veteran failed to show evidence of incurrence or aggravation 
of a chronic back disorder during service.  Accordingly, the 
specific matter under consideration is whether the veteran 
incurred or aggravated a chronic back disorder during his 
active duty service.

In this case, the Board will consider whether evidence 
submitted since the Board's February 1981 rating decision is 
new and material to reopen the claim.  Since the February 
1981 rating decision, the veteran has submitted essentially 
only two types of evidence: (1) lay evidence consisting of 
statements from the veteran, his family and his friends, and 
(2) post service medical records of treatment.

The veteran's own lay statements and those offered by his 
family and friends are not new because they merely repeat 
claims already decided by the Board, i.e. that the veteran 
injured his back from a fall during service.  Therefore, the 
Board concludes that the lay statements in support of 
veteran's claim to reopen are merely cumulative, and not new.  
Additionally, the Board notes that while lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis of the veteran's 
condition during service, or the etiology of his current 
disorder.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 
468 (1993) (an appellant's own recitations of her medical 
history do not constitute new and material evidence 
sufficient to reopen her claim when this account has already 
been rejected by VA).  

In support of his claim, the veteran has submitted service 
medical records, dated in October 1954 and in February 1955, 
that were previously before the Board at the time of its 
February 1981 decision.  These treatment records are not new 
and cannot serve as the basis to reopen the veteran's claim.  
The remaining post service medical evidence, however, is 
"new" because this evidence was not before the Board when 
it denied service connection for a back disorder in February 
1981.  However, the Board notes that the February 1981 
decision denied the veteran's claim because he was not shown 
to have incurred or aggravated a chronic back disorder during 
service.  Accordingly, for this medical evidence to be 
material, it must indicate the presence during service of a 
chronic back disability.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence is indicative of a chronic back disorder having been 
incurred in or aggravated by the veteran's active duty 
service.  Medical records describing the veteran's current 
condition are not material to the issue of incurrence during 
service and are not sufficient to reopen a claim for service 
connection based on new and material evidence.  Morton V. 
Principi, 3 Vet. App. 508, 509 (1992).  

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the Board's February 
1981 decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The Board's February 1981 decision denying service connection 
for a back disorder remains final.  See Hodge v. West, 155 
F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 7105(c)(West 1991); 38 
C.F.R. § 3.156 (1999).

III.  Conclusion

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claims, but is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156 (1999).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993).




	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder is reopened; to this extent, 
the appeal is allowed.

The appeal to reopen a claim of service connection for 
prostatitis is denied.

The appeal to reopen a claim of service connection for 
tuberculosis of the left kidney is denied.

The appeal to reopen a claim of service connection for left 
eye disorder is denied.

The appeal to reopen a claim of service connection for a back 
disorder is denied.


REMAND

The appellant contends that he is entitled to service 
connection for an acquired psychiatric disorder.  
Specifically, the appellant alleges that this condition was 
incurred secondary to an inservice fall from a tank during 
basic training in May 1954.

Although the claim for service connection for an acquired 
psychiatric disorder is now reopened, the Board finds that 
the case is not yet ready for final appellate review.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc). 

In light of the Board's action reopening the veteran's claim, 
the RO must adjudicate the veteran's claim based on all of 
the evidence of record, both old and new.  Accordingly, this 
case is REMANDED to the RO for the following development:

1. The RO should determine whether the 
veteran's reopened claim for entitlement 
to service connection for an acquired 
psychiatric disorder is well grounded 
and, if so, adjudicate it on its merits, 
considering all of the evidence of 
record, both old and new.  

2.  If the claim is to be adjudicated on 
its merits, first the veteran should be 
asked to provide a list containing the 
names and addresses of all health care 
professionals and/or facilities (private 
and governmental) where he has been 
treated for an acquired psychiatric 
disorder since his discharge from the 
service.  After securing the proper 
authorizations, the RO should attempt to 
obtain all of the records of treatment 
from all the sources listed by the 
appellant, which are not already on file.  
The Board is particularly interested in 
obtaining the complete records of Elias 
R. Jiminez Olivo, M.D., which form the 
basis for his opinion as stated in a 
letter dated Mary 26, 1998, and in the 
complete records from the Department of 
Health, Mental Health Center, which form 
the basis for the opinion from that 
organization dated April 8, 1998.  All 
information obtained should be made part 
of the file.

If deemed necessary by the RO, a 
medical opinion should be sought 
regarding the etiology of the veteran's 
current acquired psychiatric disorder and 
its relationship, if any, with the 
veteran's active duty service.  

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 


been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

